Citation Nr: 0523893	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  95-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether discontinuance of vocational rehabilitation benefits 
was warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel






INTRODUCTION

The veteran was in the Reserves from June 1987 to November 
1992.  She had active duty for training from June 24, 1988 to 
September 30, 1988 and inactive duty for training on various 
occasions between October 1988 and November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision which placed 
the veteran in a discontinued status for vocational 
rehabilitation.

In April 2004, the Board remanded the appeal for a Board 
hearing, as requested by the veteran.

In June 2005, the veteran appeared before the undersigned 
Veterans Law Judge at a videoconference hearing.


FINDINGS OF FACT

1.   The veteran's vocational rehabilitation program 
objective was not reasonably feasible because of the number 
of courses she dropped, her low grade point average, and 
psychological impediments.

2.   The veteran failed to maintain satisfactory conduct and 
did not cooperate in the vocational rehabilitation program, 
by refusing to undergo reasonable and appropriate testing, 
and by refusing to meet with her case manager to develop an 
appropriate objective and plan to obtain that objective.






CONCLUSION OF LAW

Discontinuance of vocational rehabilitation benefits was 
warranted.  38 U.S.C.A. §§ 1110, 1131, 3102, 5104, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 21.98, 21.364 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1996, the veteran was found to have a serious 
employment handicap and vocational rehabilitation was 
authorized with a plan written for three objectives; CAN, 
LPN, and RN.

In November 1996, the program was interrupted when the 
veteran withdrew from her courses.

In May 1998, the veteran did not enroll for the summer 
semester.

In October 1998, the program was interrupted.

In April 2000, the veteran reapplied for vocational 
rehabilitation and in May 2000 the veteran entered the 
evaluation and planning status.

In July 2000, the program was interrupted.

In August 2000, the program was placed in discontinued 
status.

In August 2000, the veteran reapplied for vocational 
rehabilitation and the case file was referred for testing, 
assessment and evaluation information.

In September and October 2000, the veteran refused to 
participate in testing, assessment and evaluation.

In November 2000, the veteran was advised that a nursing 
program would not be possible based on her past academic 
performance.

In response to the veteran's request for a different 
counselor, an appointment was scheduled for February 2001.  
The veteran failed to appear.  

A letter was sent informing the veteran that, if she did not 
contact her vocational rehabilitation counselor, she would 
have to reapply for vocational rehabilitation.  The veteran 
contacted her counselor, said she would meet with her 
counselor, along with her service officer and attorney, but 
has not done so to date.

School records reflect that the veteran has been taking 
courses of instruction in nursing programs since 1987.

From 1987 to 1992 she attended Mesa Community College.  No 
transcripts were available.

In 1989 she attended Arizona State University where she 
completed six courses with a grade point average of 1.91.

From 1990 to 1992 she attended Phoenix College where she 
completed two out of seven courses with a grade point average 
of 1.75.

From 1993 to 1995 she attended Scottsdale Community College 
where she completed five out of 20 course with a grade point 
average of 1.48.

From 1995 to 1998 she attended Rio Salado Community College 
where she complete three out of 16 courses with a grade point 
average of 3.0.

In 1998 she attended Gateway Community College where she 
completed two courses and received As in both courses.

In 1999 she attended Northern Arizona University where she 
completed one course with an A.

The veteran's vocational rehabilitation file included 
counseling records from various Arizona agencies which 
contained diagnoses of ADHD, PTSD, Agoraphobia, 
Schizoaffective disorder, dysthymic disorder, and possible 
borderline personality disorder.  Notes in the counseling 
records describe the veteran as seriously mentally ill; a 
manipulative person who was "not always an accurate 
historian" who abused prescription medicines.

At her June 2005 Board hearing, the veteran testified she had 
been taking courses through the state vocational 
rehabilitation program for the last three years, that she had 
already attained her LPN and was only 11 credit hours short 
for her RN.

Legal Criteria

A person shall be entitled to a rehabilitation program who 
has a service-connected disability rated at 10 percent and is 
determined to be in need of rehabilitation because of a 
serious employment handicap.  38 U.S.C.A. § 3102 (West 2002).

A vocational rehabilitation case will be assigned to 
discontinued status following assignment to interrupted 
status for reasons including but not limited to: (1) the 
veteran declines to initiate or continue the rehabilitation 
process; (2) when a veteran's conduct or cooperation becomes 
unsatisfactory; (3) eligibility and entitlement lapses; (4) 
the veteran is unable to participate because of a serious 
physical or emotional problem for an extended period; (5) the 
veteran voluntarily withdraws from the program; (6) if a 
veteran fails to progress in a program through lack of 
application or inability to benefit despite the best efforts 
of VA and the veteran.  38 C.F.R. § 21.98 (2004).

If VA determines that a veteran has failed to maintain 
satisfactory conduct or cooperation in a vocational 
rehabilitation program, VA may, after determining that all 
reasonable counseling efforts have been made and are found 
not reasonably likely to be effective, discontinue services 
and assistance, unless mitigating circumstances exist.  
38 C.F.R. § 21.364 (2004).

Analysis

The veteran contends that completion of her course of study 
to be an RN was reasonably feasible and the program should 
not have been discontinued.

The evidence reflects that the veteran had, over a 13-year 
period, attempted to complete the educational requirements to 
become an RN.  During that period she completed only 19 
courses while dropping or failing to complete 33 courses, and 
had a very low grade point average (under 2.0 prior between 
1987 and 1995).  

The veteran was granted vocational rehabilitation benefits in 
1996, but subsequently demonstrated very little progress 
toward her goal.  After two periods of interruption when the 
veteran failed to progress, VA attempted to have her tested 
and evaluated in late 2000.  The veteran refused to 
participate.  VA then made a feasibility assessment based on 
the information it had; her academic progress to date, her 
grades, and her psychological history.  VA determined her 
chosen objective was not feasible, and disallowed that 
objective.  

At that point the veteran appealed and requested a new case 
manager.  A new case manager was assigned but the veteran did 
not show up for her appointment and, to date, the veteran has 
not met with her case manager.

The Board finds that VA's determination that the veteran's 
program objective was not reasonably feasible under the facts 
of the case was appropriate.  The Board further finds that 
the veteran has failed to maintain satisfactory conduct and 
has not cooperated in the vocational rehabilitation program, 
by refusing to undergo reasonable and appropriate testing, 
and by refusing to meet with her case manager to develop an 
appropriate objective and plan to obtain that objective.  The 
Board further finds that the VA has fully complied with the 
procedural requirements for a discontinuance.

Accordingly, discontinuance of vocational rehabilitation 
benefits is warranted.


ORDER

Discontinuance of vocational rehabilitation benefits was 
warranted.





	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


